DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination.  Claims 1 – 2, 4 – 6, 9 – 11, 16 – 17 and 20 are amended.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 12/14/2020 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14, 16, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fagerberg (“Optimising client with API gateways”, 2015, pages 1 – 65) in view of Harris et al., (US PAT 7,392,249 hereinafter Harris).

As to claim 1, Fagerberg teaches a system for dynamically integrating client applications with third-party services, comprising: 
an integration service (“API gateways” title, abstract, page 21) executable by the at least one computing device, the integration service causing the at least one computing device to at least: 
receive, from a client device, a first request to perform an action (figure 3.2 of page 21 shows API gateways receives requests 1, 2, 3 from client device) the first request being received through a first application programming interface (API) generic to a plurality of third-party services (figure 3.2 of page 21 shows API gateways receives requests 1, 2, 3 from client device for all resources 1, 2, and 3); 
send a second request to communicate with a particular third-party service to perform the action associated with the user interface (“drag-and-drop graphical interfaces” page 31 of chapter 4) using a second API specific to the particular third-party service (figure 3.2 of page 21 shows API gateway sends request 1 to resource 1);
receive a first response from the particular third-party service using the second API (figure 3.2 of page 21 shows API gateway receives result 1 from resource 1), the first response being based at least in part on a result of the action associated with the user interface by the particular third-party service; and 
send a second response to the client device through the first API (figure 3.2 of page 21 shows API gateway sends result 1 to client).
Fagerberg does not explicitly but Harris teaches
associated with a user interface among a plurality of predefined user interfaces executing on the client device (figure 3 and associated text in col. 7 lines 13 – 55 show list of folder templates for user to select), and the second response indicating a user interface template for rendering the action associated with the user interface and including a status code for a content display update to the user 2interface, the status code being based at least in part on the result of the action associated with the user interface (“…The user interface 500 is displayed in response to a user making a request to create a search folder as described in FIG. 4. Instead of displaying a complicated search filter to the user, a set of easy, ready-made templates are displayed to help the user set up search folders for the most common data items (emails) a user may want to view. The search folder templates may be sorted within the user interface 500 by category. One category may be a `Reading Mail` category 502 that includes search folders for emails especially marked for reading, importance, or follow up. For instance, when the `Unread Mail` template 518 is selected by a user the messaging application creates a search folder with a search filter that may query the data stores 105/55 for emails marked as unread and store links the those emails in the search folder 308” col. 7 lines 65 – col. 8 lines 18); at least one computing device comprising a processor (processing unit 21 of figure 1) and a memory (element RAM and ROM of figure 1). 
While Fagerberg teaches request and response can use templates (pages 41 and 49) from third-party providers for providing various services including email, banking, etc. (pages 44 – 49).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Fagerberg by apply the teachings of Harris because Harris would provide email services to accommodate user’s commonly requests (figures 3 – 5). 

As to claim 2, Fagerberg modified by Harris teaches the system of claim 1, Fagerberg teaches the first request to perform the action to be sent to the integration service (figure 3.2 of page 21).
Fagerberg does not but Harris teaches wherein a user interaction with another one of the plurality of predefined user interfaces rendered by the client device causes (figure 3 and associated text in col. 7 lines 13 – 55 show list of folder templates for user to select).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Fagerberg by apply the teachings of Harris because Harris would provide email services to accommodate user’s commonly requests (figures 3 – 5). 

As to claim 3, Fagerberg modified by Harris teaches the system of claim 1, Fagerberg teaches wherein the client device is configured by a management service (figure 3.2 of page 21).
Fagerberg does not but Harris teaches with a plurality of user interface templates respectively implementing the plurality of predefined user interfaces (figure 3 and associated text in col. 7 lines 13 – 55 show list of folder templates for user to select).  
While Fagerberg teaches request and response can use templates (pages 41 and 49) from third-party providers for providing various services including email, banking, etc. (pages 44 – 49).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

As to claim 4, Fagerberg modified by Harris teaches the system of claim 1, Fagerberg teaches wherein the first request to perform the action comprises a uniform resource locator (URL) and at least one parameter (“When looking at the requests the client sends to the back-end API, we earlier concluded that the XML in many cases was unnecessary since all information describing data was already presented in the URL in combination with the HTTP verb”, page 51 last para. – page 52 first para).

As to claim 5, Fagerberg modified by Harris teaches the system of claim 1, Fagerberg does not but Harris teaches wherein the second response further comprises a status message ready-made templates are displayed to help the user set up search folders for the most common data items (emails) a user may want to view. The search folder templates may be sorted within the user interface 500 by category. One category may be a `Reading Mail` category 502 that includes search folders for emails especially marked for reading, importance, or follow up. For instance, when the `Unread Mail` template 518 is selected by a user the messaging application creates a search folder with a search filter that may query the data stores 105/55 for emails marked as unread and store links the those emails in the search folder 308” col. 7 lines 65 – col. 8 lines 18).


As to claim 6, Fagerberg modified by Harris teaches the system of claim 1, 
Fagerberg teaches the client application being managed by a management service 
wherein the first request to perform the action is generated by a client application executed on the client device, the client application being managed by a management service (figure 3.2 of page 21 shows API gateway receives result 1 from resource 1).
 
As to claim 7, Fagerberg modified by Harris teaches the system of claim 6, Fagerberg does not but Harris teaches wherein the client application is an email client application (figure 3 shows mail application), the one of the plurality of predefined user interfaces comprises a user 3interface of the email client application, and the action is relative to an email message of the email client application (“…The user interface 500 is displayed in response to a user making a request to create a search folder as described in FIG. 4. Instead of displaying a complicated search filter to the user, a set of easy, ready-made templates are displayed 
While Fagerberg teaches request and response can use templates (pages 41 and 49) from third-party providers for providing various services including email, banking, etc. (pages 44 – 49).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Fagerberg by apply the teachings of Harris because Harris would provide email services to accommodate user’s commonly requests (figures 3 – 5). 

As to claim 8, Fagerberg modified by Harris teaches the system of claim 1, Fagerberg teaches wherein the integration service further causes the at least one computing device to at least: 
receive, from the client device, a subsequent request to perform another action associated with another user interface, the subsequent request being received through the first API (figure 3.2 of page 21 shows API gateways receives requests 1, 2, 3 from client device); 
communicate with another third-party service to perform the other action using a third API specific to the other third-party service (figure 3.2 of page 21 shows API gateway sends request 2 or 3 to resources 2 or 3); and 
send a subsequent response to the client device through the first API (“API gateway sends figure 3.2 of page 21 request 2 or 3 to resources 2 or 3), the 
Fagerberg does not but Harris teaches
among the plurality of predefined user interfaces (figure 3 and associated text in col. 7 lines 13 – 55 show list of folder templates for user to select) executing on the client device (“…a search folder created on one client computer…” col. 2 lines 60 – 64) and
subsequent response indicating another user interface template for rendering the other user interface based at least in part on a result of the other action by the other third-party service (“…The user interface 500 is displayed in response to a user making a request to create a search folder as described in FIG. 4. Instead of displaying a complicated search filter to the user, a set of easy, ready-made templates are displayed to help the user set up search folders for the most common data items (emails) a user may want to view. The search folder templates may be sorted within the user interface 500 by category. One category may be a `Reading Mail` category 502 that includes search folders for emails especially marked for reading, importance, or follow up. For instance, when the `Unread Mail` template 518 is selected by a user the messaging application creates a search folder with a search filter that may query the data stores 105/55 for emails marked as unread and store links the those emails in the search folder 308” col. 7 lines 65 – col. 8 lines 18).


As to claim 9, this is a method claim of claim 1.  See rejection for claim 1 above.  

As to claim 10, Fagerberg modified by Harris teaches the method of claim 9, Fagerberg does not but Harris teaches
 further comprising configuring the client device, based at least in part on the second response, to render the one of the plurality of predefined user interfaces on a display based on the user interface template (“…A section for favorite or frequently accessed folders may include search folders. For instance, both an `Unread or For Follow Up` search folder 302, containing links to emails marked as unread or marked for follow up, and a `For Follow Up` search folder 304 are displayed in the `Favorite Folders` section of the display 300…” col. 7 lines 12 – 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Fagerberg by apply the teachings of Harris because Harris would provide ready-made templates ready for users quickly to interact with (figures 3 – 5). 
 
As to claim 11, Fagerberg modified by Harris teaches the method of claim 9, Fagerberg does not but Harris teaches
further comprising sending a plurality of user interface templates to the client device before receiving the first request to perform the action, wherein the plurality of user interface templates comprise code for rendering the plurality of predefined user interfaces (“…ready-made templates are displayed to help the user set up search folders for the most common data items (emails) a user may want to view. The search folder templates may be sorted within the user interface 500 by category. One category may be a `Reading Mail` category 502 that includes search folders for emails especially marked for reading, importance, or follow up. For instance, when the `Unread Mail` template 518 is selected by a user…” col. 7 lines 60 – col. 8 lines 17).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Fagerberg by apply the teachings of Harris because Harris would provide ready-made templates ready for users quickly to interact with (figures 3 – 5). 

As to claim 12, Fagerberg modified by Harris teaches the method of claim 11, 
Fagerberg teaches code that implements at least one callback to native code executed in the client device (figure 3.2 of page 21 shows resource 1 sends result 1 to client via API gateway).
wherein the code for rendering the plurality of predefined user interfaces (figure 3 and associated text in col. 7 lines 13 – 55 show list of folder templates for user to select).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Fagerberg by apply the teachings of Harris because Harris would provide ready-made templates ready for users quickly to interact with (figures 3 – 5). 

 As to claim 13, Fagerberg modified by Harris teaches the method of claim 11, Fagerberg does not but Harris teaches further comprising sending the plurality of user interface templates to the client device in response to the client device requesting the plurality of user interface templates as a result of processing a configuration file (“…Another category may include a `Mail from People and Lists` category 502 which includes templates that aid in the creation of search folders that query emails to and/or from specifically named people, email addresses, and/or distribution lists…” col. 8 lines 18 – 45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Fagerberg by apply the teachings of Harris because Harris would provide templates with code to process query request from user (col. 8 lines 18 – 45). 

As to claim 14, Fagerberg modified by Harris teaches the method of claim 13, Fagerberg teaches device management enrollment process (“API gateway” of figure 3.2 of page 21).
Fagerberg does not but Harris teaches further comprising sending the configuration file to the client device (“…ready-made templates are displayed to help the user set up search folders for the most common data items (emails) a user may want to view. The search folder templates may be sorted within the user interface 500 by category. One category may be a `Reading Mail` category 502 that includes search folders for emails especially marked for reading, importance, or follow up. For instance, when the `Unread Mail` template 518 is selected by a user…” col. 7 lines 60 – col. 8 lines 17).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Fagerberg by apply the teachings of Harris because Harris would provide templates ready for users quickly to interact with (figures 3 – 5). 

As to claim 16, this is a non-transitory computer-readable medium claim of claim 1.  See rejection for claim 1 above.  Further, Fagerberg does not but Harris teaches non-transitory computer-readable medium comprising machine-readable instructions (element ROM and RAM of figure 1), wherein when executed by a processor of a computing device (processing unit 21 of figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was 
 
As to claim 19, Fagerberg modified by Harris teaches the non-transitory computer-readable medium of claim 16, Fagerberg teaches
 wherein the request to perform the action comprises a uniform resource locator (URL) and at least one parameter (“When looking at the requests the client sends to the back-end API, we earlier concluded that the XML in many cases was unnecessary since all information describing data was already present in the URL in combination with the HTTP verb”, page 51 last para. – page 52 first para).
Fagerberg does not but Harris teaches wherein the response further comprises a status message (figures 5 – 7).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Fagerberg by apply the teachings of Harris because Harris would provide templates ready for users quickly to interact with (figures 3 – 5). 

As to claim 20, Fagerberg modified by Harris teaches the non-transitory computer-readable medium of claim 16, Fagerberg teaches wherein a client application that generates the first request is independent of the second API (figure 3.2 of page 21 shows client only sends requests to API gateway).


Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fagerberg (“Optimising client with API gateways”, 2015, pages 1 – 65) in view of Harris, and further in view of Darugar (US PUB 2003/0018661).
Darugar reference was cited in previous office action.

As to claim 15, Fagerberg modified by Harris teaches the method of claim 9, Fagerberg does not but Harris teaches further comprising sending data to the client device before receiving the request to perform the action (“…ready-made templates are displayed to help the user set up search folders for the most common data items (emails) a user may want to view. The search folder templates may be sorted within the user interface 500 by category. One category may be a `Reading Mail` category 502 that includes search folders for emails especially marked for reading, importance, or follow up. For instance, when the `Unread Mail` template 518 is selected by a user…” col. 7 lines 60 – col. 8 lines 17).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Fagerberg by apply the teachings of Harris because Harris would provide ready-made templates ready for users quickly to interact with (figures 3 – 5). 
Fagerberg and Harris do not but Darugar teaches
encoding at least one regular expression (“…regular expression …” para. 0051) and wherein the at least one regular expression identifies at least one entity to which the action can be applied (“…regular expression matching can be used to transfer data directly to a result node…” para. 0051).


As to claim 18, see rejection for claim 15 above.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fagerberg (“Optimising client with API gateways”, 2015, pages 1 – 65) in view of Harris, as applied to claim 16, and further in view of Visser, (US PUB 2007/0291911).

As to claim 17, Fagerberg modified by Harris teaches the non-transitory computer-readable medium of claim 16, Fagerberg does not but Harris teaches
wherein the machine-readable instructions further cause the computing device to at least: 
send a plurality of user interface templates to the client device in response to the client device requesting the plurality of user interface templates as a result of processing the configuration file, wherein the plurality of user interface templates comprise code for rendering the plurality of predefined user interfaces (“…The user interface 500 is displayed in response to a user making a request to create a 
While Fagerberg teaches request and response can use templates (pages 41 and 49) from third-party providers for providing various services including email, banking, etc. (pages 44 – 49).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Fagerberg by apply the teachings of Harris because Harris would provide email services to accommodate user’s commonly requests (figures 3 – 5). 
Fagerberg and Harris do not but Visser teaches send a configuration file to the client device as part of a device management enrollment process (“…The method includes: (1) establishing a telephone connection between the system and a subscriber, (2) receiving through the connection a first sound input from the subscriber, the first sound input identifying a template for creating the email message having a body of text, (3) creating the email message from the template…” para. 0006).



Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fagerberg, Harris, Darugar, and Visser.


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Josuttis, “SOA in Practice”, discloses a Service-Oriented Architecture (SOA) defining use of service to support requirement of software users, O’Reilly, 2007, pages 1 – 303.
Ashery, (US PUB 2016/0379279), discloses subscriber-publisher system (title, abstract, figures 1 – 7).
Iyer, (US PUB 2011/0282969), discloses a method for exchanging information between back-end and front-end systems (title, abstract, and figures 1 – 12).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194